Appeal from a judgment of the Supreme Court (Berke, J.), entered December 13, 1996 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
We find that Supreme Court properly dismissed petitioner’s application for a writ of habeas corpus. A writ of habeas corpus is an inappropriate remedy inasmuch as petitioner could have raised, and concededly did advance, the adequacy of his arraignment on the felony complaint on his direct appeal and by way of a CPL article 440 motion (see, People ex rel. Hardy v Kuhlmann, 183 AD2d 968). Under these circumstances, we find no basis to depart from traditional orderly procedure (id.).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.